Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                          CASE NO. 20-14469-CIV-CANNON/Maynard

  TYLER BAKER,

          Plaintiff,
  v.

  AMERICA’S BEST HEARING LLC
  a Florida Limited Liability Company, and
  PJC COASTAL HEARING LLC,
  a Florida Limited Liability Company,

        Defendants.
  _______________________________/

           ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
       MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

          THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on July

  5, 2022. Calendar call will be held at 1:45 p.m. on Tuesday, June 28, 2022. No pretrial

  conference will be held unless a party requests one at a later date and the Court determines that

  one is necessary. Any such request for a pre-trial conference must be made at least 30 days prior

  to the date of the calendar call. Unless instructed otherwise by subsequent order, the trial and all

  other proceedings in this case shall be conducted at the Alto Lee Adams, Sr. United States

  Courthouse, 101 South U.S. Highway 1, Courtroom 4008, Fort Pierce, Florida 34950. The parties

  shall adhere to the following schedule:

          April 16, 2021. The parties shall select a mediator pursuant to Local Rule 16.2, shall
          schedule a time, date and place for mediation, and shall jointly file a notice scheduling
          mediation along with an attached proposed order in the form specified on the Court’s
          website, http://www.flsd.uscourts.gov. If the parties cannot agree on a mediator, they shall
          notify the Clerk in writing as soon as possible, and the Clerk shall designate a certified
          mediator on a blind rotation basis. Counsel for all parties shall familiarize themselves with
          and adhere to all provisions of Local Rule 16.2. Within five (5) days of mediation, the
          parties are required to file a mediation report with the Court. Pursuant to the procedures


                                                   1
Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 2 of 6

                                                        CASE NO. 20-14469-CIV-CANNON/Maynard


         outlined in the CM/ECF Administrative Procedures, the proposed order is be emailed to
         cannon@flsd.uscourts.gov in Word format.

         April 16, 2021. All motions to amend pleadings or join parties are filed.

         October 15, 2021. Parties exchange expert witness summaries or reports.

         November 5, 2021. Parties exchange rebuttal expert witness summaries or reports.

         February 8, 2022. All discovery, including expert discovery, is completed.

         March 8, 2022. The parties must have completed mediation and filed a mediation report.
         The mediation report shall indicate whether the case settled (in full or in part), whether it
         was adjourned for future mediation at a specified date/time within the deadline to complete
         mediation, or whether the mediator declared an impasse. If mediation is not conducted,
         the case may be stricken from the trial calendar, and other sanctions may be imposed.

         March 25, 2022. All pre-trial motions and Daubert motions (which include motions to
         strike experts) are filed. Each party is limited to filing one Daubert motion. If a party
         cannot address all evidentiary issues in a 20-page memorandum, it must petition the Court
         for leave to include additional pages. The parties are reminded that Daubert motions must
         contain the Local Rule 7.1(a)(3) certification. The parties are directed to review the
         Court’s procedure for the filing of summary judgment motions (set out below).

         June 6, 2022. Parties shall submit a joint pre-trial stipulation, exhibit lists, witness lists,
         deposition designations, and proposed jury instructions and verdict form or proposed
         findings of fact and conclusions of law, as applicable, and shall file any motions in limine
         (other than Daubert motions). Each party is limited to filing one motion in limine, which
         may not, without leave of Court, exceed the page limits allowed by the Rules. The parties
         are reminded that motions in limine must contain the Local Rule 7.1(a)(3) certification.
         Each issue raised in a motion in limine must specifically identify the evidence sought to be
         excluded or included at trial, with citations to legal authority supporting the evidentiary
         ruling requested.

         Jury Instructions and Verdict Form. Although they need not agree on each proposed

  instruction, the parties shall submit their proposed jury instructions and verdict form jointly.

  Where the parties do not agree on a proposed instruction, that instruction shall be set forth in bold

  type. Instructions proposed only by a plaintiff shall be underlined. Instructions proposed only by

  a defendant shall be italicized. Every instruction must be supported by citation to authority. The

  parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil Cases, including




                                                    2
Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 3 of 6

                                                        CASE NO. 20-14469-CIV-CANNON/Maynard


  the directions to counsel contained therein. The parties shall submit, in Word format via e-mail to

  cannon@flsd.uscourts.gov, proposed jury instructions and verdict form, including substantive

  charges and defenses, prior to the calendar call. The parties’ jury instructions should identify,

  as to each proposed jury instruction, whether the proposed language conforms to the

  Eleventh Circuit Pattern Jury Instructions. If a proposed instruction deviates from the

  Pattern Jury Instructions in any respect, such alteration should be made clear in the filing

  with a supporting explanation. For instructions on filing proposed documents, please see

  http://www.flsd.uscourts.gov.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all pretrial non-dispositive and discovery matters are hereby referred to United States

  Magistrate Judge Shaniek M. Maynard to take all necessary and proper action as required by law.

  Excluded from this referral are any requests to extend the deadlines set forth in this Order.

  Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

  disposition by Magistrate Judge Shaniek M. Maynard. The deadline for submitting a consent is

  March 25, 2022. Any such consent must be joint among all parties.

         Good Faith Conferral. For the purposes of compliance with the good faith conferral

  requirement of Local Rule 7.1(a)(3), the parties are instructed that a minimal e-mail exchange with

  opposing counsel shall not constitute a good faith effort under the Local Rules. The parties are

  instructed to confer either telephonically or in person.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be entered into only with the Court’s




                                                    3
Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 4 of 6

                                                       CASE NO. 20-14469-CIV-CANNON/Maynard


  approval. See Fed. R. Civ. P. 29. In addition to the documents enumerated in Local Rule 26.1(b),

  the parties shall not file notices of deposition with the Court. Strict compliance with the Local

  Rules is expected, particularly with respect to motions practice. See S.D. Fla. L.R. 7.1.

         Discovery Disputes. Prior to filing any discovery motion, counsel must actually confer

  and engage in reasonable compromise in a genuine effort to resolve their discovery disputes before

  seeking the Court’s intervention. The Court may impose sanctions, monetary or otherwise, if it

  determines that a party has improperly sought or withheld discoverable material in bad faith. If,

  after conferring, the parties are unable to resolve their discovery dispute without Court

  intervention, they shall follow Magistrate Judge Maynard’s standard discovery procedures in

  bringing their dispute to the attention of the Court. Should the parties have any questions regarding

  the resolution of discovery issues, counsel should contact the chambers of Magistrate Judge

  Maynard at (772) 467-2320.

         Summary Judgment. In addition to filing a Statement of Material Facts as required under

  Local Rule 56.1(a)-(b), the parties also shall file a Joint Statement of Undisputed Facts, which

  must include all relevant facts about which there is no material dispute. Each undisputed fact

  shall be numbered individually and separated by paragraph. It is imperative that each fact

  in a Statement of Material Facts (or in a response, reply, or joint statement) be accompanied

  by a particularized pinpoint citation to material in the record pursuant to Local Rule 56.1(b).

  If the supporting material is not in the record, the materials shall be attached to the statement as

  exhibits specifically titled within the CM/ECF system, and reference to a previously filed exhibit

  shall use the “ECF No.” format. All statements of material fact are limited to 10 pages, see Local

  Rule 56.1(b)(1)(A), and any requests for leave to include additional pages must be submitted to




                                                   4
Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 5 of 6

                                                        CASE NO. 20-14469-CIV-CANNON/Maynard


  the Court for prior approval. The parties are reminded to consult Local Rule 56.1 to ensure

  compliance with the form and content of Statements of Material Fact.

         Trial Exhibits. All trial exhibits must be pre-marked. The Plaintiff’s exhibits must be

  marked numerically with the letter “P” as a prefix; the Defendant’s exhibits must be marked

  numerically with the letter “D” as a prefix. The parties must submit a list setting out all exhibits

  by the date of the calendar call. This list must indicate the pre-marked identification label (e.g.,

  P-1 or D-1) and include a brief description of the exhibit.

         Voir Dire Questions. The Court will require each prospective juror to complete a brief

  written questionnaire prior to the commencement of questioning in the courtroom. Any party may

  submit up to five proposed, case-specific questions to be included in the questionnaire. The

  proposed questions must be filed with the Court at the time of the filing of the joint pretrial

  stipulation and must also be submitted to the Court, in Word format, via e-mail to

  cannon@flsd.uscourts.gov. The Court will begin voir dire by questioning the venire individually

  and as a whole and will permit limited attorney-directed voir dire thereafter. The Court will not

  permit the backstriking of jurors.

         Form of Filings. All filings should be prepared using 12-point Times New Roman

  typeface that is double-spaced and fully justified. This Notice does not supplant the requirements

  and provisions of Local Rule 7.1(c).

         Joint Filings. Multiple Plaintiffs or Defendants shall file joint motions with co-parties

  unless there are clear conflicts of position. If conflicts of position exist, parties shall explain the

  conflicts in their separate motions.

         Settlement Notification. If this matter is settled, counsel shall inform the Court promptly

  via telephone (772-467-2340) and/or e-mail (cannon@flsd.uscourts.gov).




                                                    5
Case 2:20-cv-14469-AMC Document 16 Entered on FLSD Docket 03/22/2021 Page 6 of 6

                                                         CASE NO. 20-14469-CIV-CANNON/Maynard


          Duty to Comply. Failure to comply with this or any order of this Court, the Local Rules,

  or any other applicable rule may result in sanctions, including dismissal without prejudice or the

  entry of a default, without further notice. It is the duty of all counsel and pro se litigants to enforce

  the timetable set forth in this Order to ensure an expeditious resolution of this cause.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 19th day of March

  2021.




                                                             ________________________________
                                                             AILEEN M. CANNON
                                                             UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                     6
